IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-58,172-02


EX PARTE ANGEL MATURINO RESENDIZ





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND PETITION FOR STAY OF EXECUTION FROM CAUSE NO. 818903-B
IN THE 178TH DISTRICT COURT
HARRIS COUNTY


Per Curiam.  

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for stay
of execution.
	On May 18, 2000, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Resendiz v. State, 112
S.W.3d 541 (Tex. Crim. App. 2003). This Court received applicant's initial post-conviction
application for writ of habeas corpus on January 28, 2004.  This Court denied applicant
relief.  Ex parte Resendiz, No. WR-58,172-01 (Tex Crim. App. March 3, 2004)(not
designated for publication).  Applicant's subsequent application was received in this Court
on June 27, 2006.
	We have reviewed applicant's subsequent application and find that it should be
dismissed.  Art. 11.071, § 5(a).  Applicant's motion for stay of execution is denied. 
	IT IS SO ORDERED THIS THE 27th DAY OF JUNE, 2006.

Do Not Publish